                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         CHAUNCEY GEORGE,
                                   4                                                       Case No. 18-cv-06961-YGR
                                                       Plaintiff,
                                   5
                                                  v.                                       CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER
                                         ON-SITE, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                    PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                           Monday, December 9, 2019 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    REFERRED TO ADR FOR COURT MEDIATION TO BE
                                                                                              June 28, 2019
                                        COMPLETED BY:
                                  14
                                        LAST DAY TO JOIN PARTIES OR AMEND
                                  15                                                          Plaintiff: March 8, 2019
                                        PLEADINGS:
                                  16
                                        NON-EXPERT DISCOVERY CUTOFF:                          October 1, 2019
                                  17
                                        DISCLOSURE OF EXPERT REPORTS:
                                  18                                                          Opening: October 15, 2019
                                        ALL EXPERTS, RETAINED AND NON-RETAINED
                                  19    MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: October 30, 2019
                                        WITH FRCP 26(A)(2)(B):
                                  20
                                        EXPERT DISCOVERY CUTOFF:                              November 15, 2019
                                  21
                                        DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To             Heard in January 2020 on 35 day notice;
                                  22    BE HEARD BY:                                          filed by 12/10/2019
                                  23
                                        COMPLIANCE HEARING (SEE PAGE 2)                       Friday, February 21, 2020 at 9:01 a.m.
                                  24
                                        JOINT PRETRIAL CONFERENCE STATEMENT:                  February 28, 2020
                                  25
                                        PRETRIAL CONFERENCE:                                  Friday, March 13, 2020 at 9:00 a.m.
                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1    TRIAL DATE AND LENGTH:                                 Monday, March 30, 2020 at 8:30 a.m. for
                                                                                               Jury Trial
                                   2

                                   3   Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet

                                   4   and confer in advance of the Pretrial Conference. The compliance hearing on Friday, February 21,

                                   5   2020 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial Setting

                                   6   Instructions and are in compliance therewith. The compliance hearing shall be held in the Federal

                                   7   Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business days prior

                                   8   to the date of the compliance hearing, the parties shall file a one-page JOINT STATEMENT

                                   9   confirming they have complied with this requirement or explaining their failure to comply. If

                                  10   compliance is complete, the parties need not appear and the compliance hearing will be taken off

                                  11   calendar. Telephonic appearances will be allowed if the parties have submitted a joint statement

                                  12   in a timely fashion. Failure to do so may result in sanctions.
Northern District of California
 United States District Court




                                  13          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing

                                  14   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All

                                  15   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                  16          IT IS SO ORDERED.

                                  17   Dated: February 26, 2019

                                  18                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  19                                                    United States District Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
